Citation Nr: 1619455	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as PTSD.  

The Veteran's service treatment records show that he was seen by Psychology Services in August 1978 for adjustment and family problems.  He was diagnosed with adjustment reaction of early adulthood.  There is no record of further psychological treatment, and the Veteran was not diagnosed with any psychiatric condition at separation from service.  However, current VA outpatient treatment records show that the Veteran has been treated for mood disorder, NOS; cognitive disorder, NOS; polysubstance abuse, to include alcohol and cocaine dependence; and antisocial personality disorder.  The Veteran has attributed his current psychiatric problems to his military service, but no VA examination has been conducted to determine whether the Veteran's current disabilities were caused or permanently aggravated by his active military service.  Accordingly, on remand, the Veteran should be scheduled for a VA psychiatric examination to determine the etiology of his current psychiatric problems.  

Additionally, the Board notes that the Veteran was scheduled for a videoconference hearing in March 2016, but did not appear for his scheduled hearing.  The Veteran's representative submitted a statement reporting that the Veteran was unable to attend his hearing because he was receiving inpatient treatment.  The representative did not explicitly request to reschedule the Veteran's hearing, but it is unclear whether he intended the statement to be construed as such a request.  On remand, the RO should send a letter to the Veteran and his representative asking him to clarify whether he would like to reschedule the missed hearing.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records through the present with the Veteran's claims folder.

2. Send the Veteran and his representative a letter asking them to clarify whether or not they want to reschedule a hearing before a member of the Board.  

3. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  If the Veteran is unable to attend or participate in a VA examination, the claims folder should be referred to a VA psychologist or psychiatrist to answer the following questions:

1. The VA examiner is asked to opine whether the Veteran had any psychiatric conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether this disorder did NOT increase in severity during the Veteran's active military service.  

2. For any psychiatric condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

